Oo Se SI HR mH FP WW WN

10
i]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 1 of 9

DAN SIEGEL, SBN 56400
EMILYROSE JOHNS, SBN 294319
MICAH CLATTERBAUGH, SBN 316808
SIEGEL, YEE & BRUNNER

475 14th Street, Suite 500

Oakland, California 94612

Telephone: (510) 839-1200

Facsimile: (510) 444-6698

Attorneys for Plaintiffs

ZIAD EID and FALASTEEN

EID

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

ZIAD EID and FALASTEEN EID, ) Case No.
Plaintiffs, COMPLAINT FOR DAMAGES
vs. (Civil Rights)
CITY AND COUNTY OF SAN Demand for Jury Trial
FRANCISCO; BILL SCOTT, CHIEF OF

)
THE SAN FRANCISCO POLICE . )-
DEPARTMENT; SAN FRANCISCO )
POLICE DEPARTMENT OFFICERS DOE )
1 through DOE 10, )

)

)

Defendants.

ZIAD EID and FALASTEEN EID, as the mother and father of JEHAD EID,
deceased, bring this combined survival and wrongful death action.
JURISDICTION AND VENUE
1. This Court has jurisdiction over plaintiffs’ claims pursuant to 28 U.S.C. §
1331 (claims arising under the US. Constitution) and § 1343(a)(3) (claims brought to
redress deprivations, under color of state authority, of rights, privileges, and

immunities secured by the U.S. Constitution), and 42 U.S.C. § 1983.

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 1

 
0 CO “Ss BH NH Re WD NO eS

Oo NO NO NYO NY NHN DN HD KR iw mee
oO SND nA fF WO NYO KF DT DO 6B IT DR WA RP WD HN KF OC

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 2 of 9

2. The state law claims in this action are so related to the claims in the action
within the original jurisdiction of this Court that they form part of the same case or
controversy under Article III of the United States Constitution. The Court's jurisdiction
over these claims is invoked under 28 U.S.C. § 1367.

3. Venue is proper in the United State District Court for the Northern
District of California pursuant to 28 U.S.C. § 1391(b)() because the defendants are
located in the Northern District of California and § 1391(b)(2) because all of the acts
and/or omissions complained of herein occurred within the Northern District of
California.

PARTIES

4. At all times relevant hereto, plaintiffs ZLAD EID and FALASTEEN EID
were the parents of JEHAD EID, deceased.

5. At all times relevant hereto, defendant CITY AND COUNTY OF SAN
FRANCISCO (CCSF) was a municipal corporation, duly organized and existing under
the Constitution and laws of the State of California. Under its authority, defendant
CCSF operates the San Francisco Police Department and employs its officers.

6. At all times relevant hereto, defendant BILL SCOTT was the Chief of the
San Francisco Police Department and was responsible for the hiring, training,
retention, and supervision of the San Francisco police officers who shot and killed
JEHAD EID on or about March 21, 2018. At all times relevant hereto, defendant Scott
was acting in his official capacity under color of law.

7. Defendants SAN FRANCISCO POLICE DEPARTMENT OFFICERS DOE 1
through DOE 10, whose real names are unknown to plaintiffs, are the San Francisco
Police Department officers who participated in the shooting and killing of JEHAD EID
on or about March 21, 2018. Plaintiffs will amend this complaint to state the true names

of these officers when they have been ascertained. At all times relevant hereto, said

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 2

 
So Fe SF HDR HO BP W NN

we NO NO bo NO NO bo No nN — — — — ea — — — _— —
co ~ nN ws a ta N — ©& \O oo ~l aN ~ > wo No _ Oo

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 3 of 9

defendants were acting under color of law.
STATEMENT OF FACTS

8. Decedent JEHAD EID was a 21-year-old who resided in Suisun City,
California.

9. JEHAD EID was employed as a mobile telephone salesman at the time of
his death.

10. On Wednesday, March 21, 2018, at approximately 4:30 p.m. at the
Amazon Barber Shop at or near the intersection of Geneva and Mission Streets in San
Francisco, SAN FRANCISCO POLICE DEPARTMENT OFFICERS DOE 1 through DOE
10 shot and killed JEHAD EID.

11. SAN FRANCISCO POLICE DEPARTMENT OFFICERS DOE 1 through
DOE 10 utilized excessive and unnecessary force when they shot and killed JEHAD EID
because they lacked reasonable cause to believe that JEHAD EID posed a risk to
officers or others sufficient to justify that use of deadly force.

12. On information and belief, SAN FRANCISCO POLICE DEPARTMENT
OFFICERS DOE 1 through DOE 10 remain employed by the San Francisco Police
Department.

EXHAUSTION OF ADMINISTRATIVE RELIEF

13.‘ Plaintiffs filed a California Government Tort Claims Act claim regarding
the matters asserted herein with the CITY AND COUNTY OF SAN FRANCISCO
pursuant to California Government Code section 910, et seq. on July 12, 2018. CCSF

denied their claim on August 1, 2018.

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 3

 
Oo © ~ nN wn a wo NR —

Oo NYO NO YY KN PB NR RD Rm em as
oo ~I N un po Qo N i So \o oO ~I nN Ww S wo N — So

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 4 of 9

FIRST CLAIM FOR RELIEF
USE OF EXCESSIVE FORCE IN VIOLATION OF THE FOURTH

; AMENDMENT
(By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
JEHAD EID against SAN FRANCISCO POLICE DEPARTMENT OFFICERS DOE 1

THROUGH DOE 10 as employees of defendant CITY AND COUNTY OF SAN
FRANCISCO)
(42 U.S.C. § 1983)

14. Plaintiffs incorporate by reference paragraphs 1 through 13 above as
though fully set forth herein. |
15. By virtue of the foregoing, defendant SAN FRANCISCO POLICE.

DEPARTMENT OFFICERS DOE 1 THROUGH DOE 10 acted under color of law when

they engaged in the extrajudicial killing of decedent JEHAD EID without lawful

justification and deprived decedent of his right under the Fourth Amendment to the
United States Constitution to be free of unreasonable seizure of his person by use of

excessive force.

SECOND CLAIM FOR RELIEF
FAILURE TO TRAIN, SUPERVISE and DISCIPLINE
(By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
JEHAD EID against defendants CITY AND COUNTY OF SAN FRANCISCO AND BILL
SCOTT)
(42 U.S.C. § 1983)

16. Plaintiffs incorporate by reference paragraphs 1 through 15 above as
though fully set forth herein.

17. Defendants CITY AND COUNTY OF SAN FRANCISCO and BILL SCOTT,
acting under color of law, failed in their obligations to adequately train, supervise, and
discipline CCSF police officers to refrain from subjecting persons to excessive force.

18. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISCO was deliberately indifferent to the obvious consequences of its failure to

train, supervise and discipline its police officers. As a result of inadequate training,

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 4

 
oOo 7S JN DBD OH SP WY NY

NO NO NO NH KO KH CP KN DN ww im pm pom fk pk ek
oO NN RH PP WD NY F& CO CO ONT NHN OH FP WY YP KK CSC

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 5 of 9

supervision, and disciplinary policies and practices, officers employed by the CITY AND
COUNTY OF SAN FRANCISCO deprived JEHAD EID of his rights, as set forth above.

THIRD CLAIM FOR RELIEF
VIOLATION OF CALIFORNIA BANE ACT
(By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
JEHAD EID against CCSF and SAN FRANCISCO POLICE DEPARTMENT OFFICERS
DOE 1 THROUGH DOE 10 as employees of defendant CITY AND COUNTY OF SAN
FRANCISCO) .
(California Civil Code § 52.1)

19. Plaintiffs incorporate by reference paragraphs 1 through 18 above as

though fully set forth herein.

20.  Byvirtue of the foregoing, defendant CITY AND COUNTY OF SAN

FRANCISCO’s employees interfered by threats, intimidation, and/or coercion with the

rights of JEHAD EID, secured by the Constitution of the United States and the

Constitution of the State of California.

21. _—_— By virtue of the foregoing, defendants SAN FRANCISCO POLICE
DEPARTMENT OFFICERS DOE 1 THROUGH DOE 10 acted with malice and
oppression and the intent to deprive and did deprive J EHAD EID of his rights to be free
from the use of excessive force.

FOURTH CLAIM FOR RELIEF
BATTERY BY A POLICE OFFICER
(By plaintiffs ZIAD EID and FALASTEEN EID as successors-in-interest to decedent
JEHAD EID against CCSF and SAN FRANCISCO POLICE DEPARTMENT OFFICERS
DOE 1 THROUGH DOE 10 as employees of defendant CITY AND COUNTY OF SAN
FRANCISCO)

22. Plaintiffs incorporate by reference paragraphs 1 through 21 above as
though fully set forth herein.

23. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN

FRANCISCO’s employees intentionally subjected decedent JEHAD EID to the use of

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 5

 

 
Oo Fe SS HD WN FS WD NO

NO NY HNO NO VY NH NO HNO Rm Ow mm ees
oo SN HD OH FP WO NYO KF COD DO BH as DB WwW BP WO PB KS& OC

t

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 6 of 9

unreasonable force.

24. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISCO learned that its employees, SAN FRANCISCO POLICE DEPARTMENT
OFFICERS DOE 1 THROUGH DOE 10, intentionally subjected decedent to the use of
unreasonable force and approved such conduct.

25. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISO is liable for the acts of its employees, the involved officers, all of whom
acted within the course and scope of their employment.

FIFTH CLAIM FOR RELIEF
NEGLIGENCE
(By plaintiffs ZIAD EID and FALASTEEN EID against defendants CCSF and SAN
FRANCISCO POLICE DEPARTMENT OFFICERS DOE 1 THROUGH DOE 10 as
employees of defendant CITY AND COUNTY OF SAN FRANCISCO) -

26. Plaintiffs incorporate by reference paragraphs 1 through 25 above as
though fully set forth herein.

27. +‘ By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISCO’s employees violated their duty of care not to subject decedent JEHAD
EID to the use of unreasonable force.

28. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISCO learned that its employees, SAN FRANCISCO POLICE DEPARTMENT
OFFICERS DOE 1 THROUGH DOE 10, violated their duty of care not to subject
decedent to the use of unreasonable force and approved such conduct.

29. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISO is liable for the acts of its employees, the involved officers, all of whom

acted within the course and scope of their employment.

30.  Byvirtue of the foregoing, defendant CITY AND COUNTY OF SAN

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 6

 
oO Fe YN DBD AO SP WD NY eS

NO NO NO HN KH KH KH RO RO ww mm mm ae
“ao NO MN FP WD NY KF Oo OBO OO HN HR AWN Be DH BS KS CO

_ Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 7 of 9

FRANCISCO failed to use reasonable care in the training and supervision of the

involved officers.

SIXTH CLAIM FOR RELIEF
WRONGFUL DEATH
(By plaintiffs ZIAD EID and FALASTEEN EID against defendants CCSF and SAN
FRANCISCO POLICE DEPARTMENT OFFICERS DOE 1 THROUGH DOE 10 as
employees of defendant CITY AND COUNTY OF SAN FRANCISCO)
(Cal. Code Civ. Proc., § 377.60)

31. Plaintiffs incorporate by reference paragraphs 1 through 30 above as
though fully set forth herein.

32. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISCO's employees, the involved officers, intentionally and/or negligently
subjected decedent JEHAD EID to unreasonable force, and breached their duty to not
use excessive force against decedent, resulting in the death of decedent and pecuniary
loss to plaintiffs.

33. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISCO learned that its employees, SAN FRANCISCO POLICE DEPARTMENT
OFFICERS DOE 1 THROUGH DOE 10 officers, intentionally and/or negligently
subjected decedent to unreasonable force and breached their duty to not use excessive
force against decedent and approved such conduct.

34. By virtue of the foregoing, defendant CITY AND COUNTY OF SAN
FRANCISCO is liable for the acts of its employees, the involved officers, all of whom
acted within the course and scope of their employment.

DAMAGES

35.  Asaresult of the actions of defendants, plaintiffs have been injured and

have suffered damages as follows:

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 7

 

 
oOo CS SI DN WH FF W PHO

NO bw PY PO KN DPD DO DD DR ee i
ao nN Dn On FPF WD NY KF DBD Oo BoB IQ DA Wn B® W NH KF OC

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 8 of 9

a. They have-been physically, mentally, emotionally, and financially
injured and damaged as a proximate result of JEHAD EID’s wrongful death, including,
but not limited to, the loss of decedent’s love, companionship, comfort, care, assistance,
protection, affection, society, and moral support;

b. They have incurred funeral and burial expenses;

c. They have lost the value of financial support that decedent
contributed to the family;

d. In their capacity as successors-in-interest to decedent, ZIAD EID
and FALASTEEN EID are entitled to recover for the loss or damage that the decedent
sustained or incurred before death, including any penalties or punitive or exemplary
damages that the decedent would have been entitled to recover had the decedent lived.

e. In taking the actions alleged above, SAN FRANCISCO POLICE
DEPARTMENT OFFICERS DOE 1 THROUGH DOE 10 engaged in conduct that was
malicious, oppressive,-and/or in reckless disregard of the rights of decedent and
plaintiffs. Accordingly, plaintiffs are entitled to punitive damages against the officers.

WHEREFORE, plaintiffs request that this Court grant them relief as follows:
(1) General damages, in an amount to be determined;

(2) Special damages, in an amount to be determined;

(3) Punitive damages, in an amount to be determined;

(4) Reasonable attorneys’ fees under 42 U.S.C. § 1988;

(5) Injunctive relief;

(6) Costs of suit; and.

(7) Such other and further relief as the Court may deem proper.

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 8

 
Co S&S NI DN NO Re WD HN

NH NO NO NY KN NO NO RRO mek
oO NSN BNO UO Fe WD YH —& OD DO CO IT DB WA BP WO HPO KH OC

Case 3:18-cv-07341-TSH Document1 Filed 12/05/18 Page 9 of 9

DEMAND FOR TRIAL BY JURY
Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
Rules of Civil Procedure.

Dated: November 21, 2018

SIEGEL, YEE & BRUNNER

 

Dan Siegel

Attorneys for Plaintiffs
ZIAD EID and FALASTEEN EID

 

 

 

Eid v. City and County of San Francisco, No.
Complaint - 9

 
